o f f i c e o f t h e c h i e f c o u n s e l number release date department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 ------------- genin-130711-10 uil 30d ----------------------- ------------------------------------------------------- ------------------------- ------------------------ dear -------------- this responds to your letter to chief_counsel william wilkins dated date your letter requested information regarding the availability of tax_credits such as that provided by sec_30d of the internal_revenue_code to an individual who is a resident_of_the_united_states virgin islands usvi mr wilkins requested that i respond to your letter while many factors affect whether a particular individual resident of the usvi may claim the sec_30d tax_credit and therefore we cannot respond definitively regarding a particular individual we can provide the following general information in addition we enclose a copy of our publication tax guide for individuals with income from u s possessions for your information individuals who are bona_fide residents of the usvi must file their income_tax returns with the usvi territorial tax authorities and will receive a full exclusion from the federal gross_income if they correctly report and pay tax on their income to the usvi because bona_fide residents of the usvi generally have no income_tax obligations to the united_states income_tax credits like the one provided by sec_30d cannot be claimed by such individuals on a united_states federal_income_tax return however because the usvi territorial income_tax code mirrors the us internal_revenue_code except for the substitution of the name of the usvi for the term united_states where appropriate bona_fide residents may be able to claim income_tax credits like the one provided under sec_30d on their territorial income_tax returns filed with the usvi united_states citizens and resident_alien individuals who are not bona_fide residents of the usvi but have income from sources in the usvi or income effectively connected with the conduct_of_a_trade_or_business in the usvi must file their income_tax returns with both the irs and the usvi such individuals must pay an allocable percentage of genin-130711-10 their income taxes to the usvi which is calculated on form_8689 nonrefundable_credits like the one provided in sec_30d generally are applied in calculating an individual's total income_tax_liability and therefore are applied prior to the calculation of the applicable_percentage of income taxes due to the usvi individuals also are allowed a credit for the tax required to be paid to the usvi so that only the remainder is due to the united_states businesses such as corporations and partnerships that are created or organized under the laws of the usvi generally are treated as foreign for us federal_income_tax purposes for businesses the credit in sec_30d is treated as a general_business_credit under sec_38 which is only creditable against united_states income_tax liabilities therefore a usvi business would be eligible for the credit on a us-filed income_tax return if the business has income that is effectively connected with a trade_or_business in the united_states that generates a united_states income_tax_liability against which the credit could be applied under the usvi’s mirror income_tax code usvi businesses also may be eligible to use the mirror-code application of the credit against their territorial income_tax_liability we hope this information is helpful to you please contact me or ------------------- of my staff at ---------------------if we can be of further assistance sincerely curtis g wilson associate chief_counsel passthroughs special industries by _________________________ brenda stewart senior counsel branch passthroughs special industries enclosure
